Case 1:17-cv-00823-MN Document 373 Filed 03/16/20 Page 1 of 5 PageID #: 5342




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

BIOGEN INTERNATIONAL GMBH              )
and BIOGEN MA INC.,                    )
                                       )
                  Plaintiffs,          )   Civil Action No. 17-823-MN (Cons.)
                                       )
            v.                         )
                                       )
AMNEAL PHARMACEUTICALS LLC,            )
et al.                                 )
                                       )
                  Defendants.          )
                                       )



  DEFENDANTS’ REPLY TO BIOGEN’S RESPONSIVE POST-TRIAL BRIEF ON
                  VALIDITY OF THE ’514 PATENT
Case 1:17-cv-00823-MN Document 373 Filed 03/16/20 Page 2 of 5 PageID #: 5343




I.     INTRODUCTION

       For the first time, in its responsive post-trial brief, Biogen argues that claim 11 of the ’514

patent and its dependent claims do not require the administration of DMF to be therapeutically

effective. Biogen Resp. Br., D.I. 359 at 18. Perhaps because it strains credulity to argue that a

“method of treating a subject in need of treatment for multiple sclerosis” need not be effective,

Biogen has never made the argument before. This argument is both waived and judicially

estopped. Until now, Biogen consistently took precisely the opposite position—that claim 11

requires therapeutic effectiveness.

II.    ARGUMENT

       Biogen’s responsive brief takes a new position that claim 11 and its dependent claims do

not require the claimed method to be “therapeutically effective” and “simply requires a method of

treating one in need of MS treatment by ‘orally administering to the subject about 480 mg/day’ of

DMF.” Biogen Resp. Br., D.I. 359 at 18. Not only does Biogen’s new argument contravene the

fundamental nature of treatment, i.e., which is necessarily effective, it is the opposite of the

position Biogen has always maintained throughout this litigation.

       Previously, Biogen consistently argued that all the asserted claims of the ’514 patent

require a “therapeutically effective” dose of 480 mg/day. In its response to Defendants’ contention

interrogatory requesting Biogen’s invalidity positions “on a claim-by-claim basis,” Biogen did not

differentiate claim 11 and responded that “the ’514 patent claims include three elements: (i)

treating MS; (ii) by administering a therapeutically effective amount of DMF…, and (3) wherein

the therapeutically effective amount is about 480 mg/day. Ex. B, Supp. Resp. ROG #9 at 9, 15

(emphasis added). In its pre-trial briefing, Biogen took the same position. D.I. 335, Ex. 2 at ¶ 79;

see also ¶ 5. Biogen did so to support its argument that the asserted claims would have been

nonobvious to a POSA. Id. ¶ 79. Indeed, in its obviousness analysis, Biogen listed claim 11

                                                 1
Case 1:17-cv-00823-MN Document 373 Filed 03/16/20 Page 3 of 5 PageID #: 5344




among the claims that require the elements of “a therapeutically effective amount of dimethyl

fumarate” and “the therapeutically effective amount of dimethyl fumarate is about 480 mg/day.”

Id. headings at pgs. 80, 96. Even in the same post-trial brief, Biogen collapsed the non-obviousness

analysis for all asserted claims into a single inquiry that analyzed which “effective doses” were

taught by the prior art. Biogen Resp. Br., D.I. 359 at 27-28.

        Both parties litigated written description with the mutual understanding that all asserted

claims required the claimed method of treating MS to be therapeutically effective. At trial, Biogen

never treated claim 11 differently from the others. When the Court understood that the claims

require that the 480 mg/day dose “has to be therapeutically effective,” Biogen did not argue

otherwise. Tr. 926:24-927:11. In fact, Biogen responded to the Court’s inquiry, conceding that on

the issue of written description, the claims “would rise and fall together because of the elements.”

Tr. 910:11-21. Biogen responded to the Court as follows:

                THE COURT: So if one, if claim 1, for example, doesn't meet the written
        description, you would agree that this others don't, and if claim 1 does, you would
        agree that the others do as well.

                MR. MONROE: Yes, Your Honor…

Tr. 910:22-911:1.

        Biogen has waved this new argument. Inline Connection Corp. v. EarthLink, Inc., 684 F.

Supp. 2d 496, 511 (D. Del. 2010). “[A] litigant cannot strategically lie behind the log until after

the trial and receipt of evidence, argument … before raising an issue not found in the pleadings

nor included in the pre-trial order and then raise it when it is too late for his opponent to do anything

about it. The manifest prejudice of such tactics would make a shambles of the efficacy of pre-trial

orders and a fair trial.” Id. at n.46 (quoting Bettes v. Stonewall Ins. Co., 480 F.2d 92, 94 (5th Cir.

1973). This case is similar to Inline, which involved “a theory not appropriately presented at trial”

that “the court decline[d] to consider.” Id. at 511.

                                                   2
Case 1:17-cv-00823-MN Document 373 Filed 03/16/20 Page 4 of 5 PageID #: 5345




        Biogen is also judicially estopped from taking its new position that claim 11 does not

require therapeutic efficacy. “[A]bsent any good explanation, a party should not be allowed to

gain an advantage by litigation on one theory, and then seek an inconsistent advantage by pursuing

an incompatible theory.” Krystal Cadillac-Oldsmobile GMC Truck, Inc. v. General Motors Corp.,

337 F.3d 314, 319 (3d Cir. 2003) (internal quotations omitted). “Though there is no rigid test for

judicial estoppel, three factors inform a federal court’s decision whether to apply it apply it: there

must be (1) irreconcilably inconsistent positions; (2) adopted . . . in bad faith; and (3) a showing

that . . . estoppel . . . address[es] the harm and . . . no lesser sanction [is] sufficient.” Endo Pharms.

Inc. v. Mylan Pharms. Inc., No. 11-CV-00717 (RMB/KW), 2014 WL 334178, at *9 (D. Del. Jan.

28, 2014), vacated on other grounds, 2014 WL 2532179 (D. Del. Apr. 8, 2014). Biogen’s new

position is irreconcilably inconsistent with what it represented to the Court. There can be no good-

faith explanation for Biogen’s contradictory position. Biogen cannot now change course post-trial

to try to save the ’514 patent from inadequate written description.

        Defendants will be prejudiced if Biogen is permitted to change its position on claim 11.

The parties tried the case under the mutual understanding that all asserted claims required the

method to be therapeutically effective, and the parties never litigated a claim that did not require

the method to actually be effective. Defendants relied upon Biogen’s undisputed position, were

deprived of the opportunity to present evidence relating to this new theory, and a record was never

created to refute Biogen’s new erroneous position. Just as in the Inline case, “had [Defendants’]

been aware of [Biogen’s] current argument, [Defendants] would have analyzed it and might have

modified [their] trial strategy.” Inline, 684 F. Supp. 2d at 510. Litigating the issue now post-trial

would only delay the Court’s resolution of the invalidity of the ’514 patent, which after June 20,

2020, is the only impediment to the launch of Defendants’ generic products.



                                                    3
Case 1:17-cv-00823-MN Document 373 Filed 03/16/20 Page 5 of 5 PageID #: 5346




III.   CONCLUSION

       The Court should reject Biogen’s new argument based on waiver and judicial estoppel.



Respectfully,                               Respectfully,

/s/ Stephen B. Brauerman                    /s/ John C. Phillips, Jr.
Stephen B. Brauerman (#4952)                John C. Phillips, Jr. (#110)
BAYARD, P.A.                                David A. Bilson (#4986)
600 N. King Street, Suite 400               PHILLIPS, GOLDMAN, MCLAUGHLIN
Wilmington, DE 19801                        & HALL, P.A.
(302) 655-5000                              1200 North Broom Street
sbrauerman@bayardlaw.com                    Wilmington, DE 19806-4204
Attorney for Defendants Hetero USA Inc.,    (302) 655-4200
Hetero Labs Limited Unit-III, and Hetero    jcp@pgmhlaw.com
Labs Limited, and Shilpa Medicare Limited   dab@pgmhlaw.com
                                            Attorneys for Defendants MSN
                                            Laboratories Private Ltd. and MSN
                                            Pharmaceuticals Inc., Sandoz Inc. and
                                            Prinston Pharmaceutical Inc., and Zydus
                                            Pharmaceuticals (USA) Inc.


                                            Dated March 13, 2020




                                              4
